Citation Nr: 0516410	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased (initial) rating for mood and 
panic disorder, now rated 30 percent disabling.

3.  Entitlement to an increased (initial) rating for 
mechanical low back strain, now rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from January to June 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied 
service connection for hypertension, awarded service 
connection and a 10 percent rating for a depressed disorder, 
not otherwise specified, with hypochondriasis, and awarded 
service connection and a noncompensable rating for mechanical 
low back strain.  In March 2000, the RO recharacterized the 
service-connected psychiatric disability as a depressed 
disorder, not otherwise specified.  

In June 2001, the RO increased the rating for the psychiatric 
disability, now characterized as a mood and panic disorder, 
not otherwise specified, to 30 percent.  The RO also 
increased the rating for mechanical low back strain to 10 
percent.  In February 2003, the Board issued a development 
memorandum, pursuant to a then-valid regulations.  After the 
invalidation of the authorizing regulations in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341- 
42 (Fed. Cir. 2003), the Board remanded the claims in 
November 2003.  In October 2004, the RO increased the rating 
for mechanical low back strain to 20 percent.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claims has been received.

2.  Current hypertension was manifested several years after 
service, not in service or to a compensable degree within one 
year of service.  It is not related to service or to any 
aspect of service.

3.  The veteran's mood disorder and panic disorder is 
manifested by some panic attacks and generally improving 
symptoms over the course of time since 1998.  Symptoms 
include depression and anxiety, but the veteran has been able 
to work with no more than occasional impairment.  She 
continues to function socially and educationally with little 
impairment.

4.  The veteran's low back disability is manifested by mild 
limitation of motion, with some additional limitation on 
occasional flare-ups.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).

2.  The criteria for an initial rating higher than 30 percent 
for mood disorder and panic disorder are not met at any time 
since service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Codes 9412, 9435 (2004).

3.  The criteria for an initial rating for mechanical low 
back pain higher than 10 percent after June 12, 1998, or 
higher than 20 percent after June 9, 2003, are not met at any 
time since service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5242 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  Service connection for certain 
chronic diseases, such as hypertension, will be presumed if 
manifested to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Such determination is based on analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There is no evidence of hypertension in the veteran's medical 
records from her brief period of active duty or within one 
year after service.  It is found that both service medical 
records and post-service medical records provide evidence, as 
whole, against this claim. 

On VA hypertension examination in June 2003, the veteran was 
described as having had a history of hypertension for the 
past two years.  Upon review of the veteran's medical 
records, the examiner stated that the veteran's blood 
pressure had been within normal limits for most of the time.  
During her active service, blood pressure had been less than 
135/85, and she had not needed any anti-hypertensive 
treatment during that time.  The examining doctor opined that 
the veteran's current hypertension was well-controlled on an 
anti-hypertensive regimen.  The doctor stated that it was 
less than likely that the veteran had any elevated blood 
pressure prior to active service in January 1998; he also 
stated that during her active service in 1998, there was no 
clear evidence of worsening or increasing severity of 
progression of her hypertension although after military 
service, she was diagnosed with hypertension and was placed 
on an anti-hypertensive regimen.  

The Board concludes that the evidence, particularly the 
comprehensive, thorough, and definitive recent VA 
examination, demonstrate that the veteran did not have 
hypertension in service or to a compensable degree within one 
year after separation from service.  Moreover, there is no 
competent evidence attributing any current hypertension to 
her active service or to any aspect thereof.  See 38 C.F.R. 
§ 3.310 (2004) and Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the evidence demonstrates that the veteran's 
current hypertension was not incurred in or aggravated by 
service or related to any aspect thereof.  As the 
preponderance of the evidence is against this claim, the 
"benefit-of-the-doubt" rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing a veteran's current symptoms with the criteria in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  The VA must take 
into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for the disabilities on appeal, the Board must 
consider entitlement to "staged" ratings reflecting 
differing severity of disability at various times since 
filing the claim and during the pendency of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  But see 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.)

Mood and Panic Disorder

Service connection and a 30 percent rating have been in 
effect for a mood and panic disorder, not otherwise specified 
since June 12, 1998.  A 30 percent rating is assigned for a 
mental disorder (including mood disorder and panic disorder) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Codes (DCs) 9412, 9435 (2004).  The 
psychiatric symptoms listed in these criteria are not 
exclusive, but are examples of typical symptoms for the 
listed ratings.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

On VA mental disorders examination in September 1999, the 
examiner noted the veteran's service medical history, when 
she was admitted to a hospital emergency room when she was 
found in an unresponsive state.  She had been diagnosed with 
a conversion disorder, along with depressive disorder, not 
otherwise specified.  

Since service, it was noted that she had not received any 
regular psychiatric care, but she continued to suffer from 
considerable guilt, anxiety, depressed mood, decreased 
concentration, and decreased energy.  Currently, she worked 
as a data entry clerk, but she had not been going to work 
because of decreased motivation.  

On mental status examination, her mood was dysthymic.  Affect 
was constricted and mood-congruent.  She cried often and 
talked about mistreatment she had received in service.  
Speech was regular in rate and volume; it was goal-directed 
and without loose associations, flight of ideas, ideas of 
reference, or hallucinations.  She had no suicidal or 
homicidal ideation, intent, or plan.  She was alert and 
oriented times three.  There were no gross cognitive 
deficits.  Insight and judgment were fair.  The examiner 
stated that the veteran was suffering from considerable 
symptoms of depression; outpatient psychiatric evaluation and 
possible psychotropic medication were recommended.  

The examiner felt that her symptoms were not based entirely 
on her back injury; rather, they were the result of 
limitations caused by the back injury.  Diagnoses were 
depressive disorder, not otherwise specified; and history of 
conversion disorder.  Her Global Assessment of Functioning 
(GAF) scale score was now 61; the highest level in the past 
years had been 70.  

An accompanying VA PTSD examination rendered diagnoses of 
mood disorder, not otherwise specified; hypochondriasis; and 
dependent personality disorder, with a GAF scale score of 72.  

After additional review of psychological testing, the 
examiner provided an addendum in October 1999.  Testing 
suggested a great deal of symptoms of depression, tension, 
weakness, apathy, inadequacy, self-doubt, bottled-up emotions 
in general, and over control.  These results proved that 
similar individuals lacked interest and involvement and 
tolerated much unhappiness in life; they had also accepted a 
low level of efficiency and lacked insight.  Due to the 
testing, the diagnoses were revised: mood disorder, not 
otherwise specified; hypochondriasis; dependent personality 
disorder.  The GAF scale score was 72.  However, on further 
consideration, the examiner changed the diagnoses again to 
depressive disorder, not otherwise specified; history of 
conversion disorder; hypochondriasis; and dependent 
personality disorder.  The current and highest GAF scale 
scores from the past year were 70.  

VA outpatient medical records from 1999 and 2000 reflect 
various complaints, including some psychiatric symptoms.  In 
September 1999, she reported being tired, being sleepy all 
the time, and crying a lot.  In October 1999, she reported 
being hurt and angry over the stress she had endured; she 
reported depressive symptoms.  A November 1999 progress note 
mentioned that she had also been diagnosed with 
hypochondriasis in the past; she now had dysthymic mood, but 
normal speech and appropriate insight and judgment.  Other 
symptoms included decreased concentration, irritability, 
anhedonia, and anxiety.  Her GAF scale score at that time was 
62; anti-depressant therapy was recommended.  

By December 1999, she reported significant improvement in her 
mood and thoughts after starting Zoloft.  By January 2000, 
she continued to report improvement; her depressive symptoms 
had reportedly resolved.  However, by February 2000, she had 
experienced two episodes that she found disturbing; the 
episodes involved shivering and feeling uneasy during an 
examination at an Air Force base; and not being able to speak 
directly with a supervisor at work ever since a discussion of 
management styles, along with feeling physically ill and 
anxious.  The following month (March 2000), she was 
apparently less anxious, but she continued to have obsessive 
thoughts.  

In April 2000, she reported having had several rough weeks 
due to situational stressors; however, her mood was euthymic 
and congruent, and she was described as doing well.  In the 
ensuing months, she noted decreased motivation and energy 
level, but increased irritability, anger, and paranoia, 
especially with her work situation.  

On psychiatric evaluation in August 2000, she was moderately 
anxious and had some mild psychomotor agitation; she also was 
depressed.  Her speech was normal.  Thought content and 
progression were coherent and goal-directed, but overly 
inclusive at times.  There was no tangentiality, 
circumstantiality, loose association, flight of ideas, 
suicidal or homicidal ideation, or hallucination.  She seemed 
overly suspicious, but otherwise, there were no outright, 
apparent bizarre delusions.  Memory was intact on testing.  
She had no deficits in attention or concentration.  Her fund 
of knowledge was average.  Language was intact.  Insight and 
judgment were fair.  The examiner noted the veteran's report 
of no psychiatric history prior a traumatic event in service, 
which the examiner felt was not life-threatening; the 
examiner also described the veteran as extremely anxious and 
somewhat suspicious.  Her GAF scale score was 58.  

On evaluation in October 2000, her affect was deliberate and 
guarded, with sadness relating to the problems caused by her 
illness.  She was having many kinds of panic attacks, 
although medication had helped her become more active at 
home.  Her GAF scale score was 60.  By the following month, 
it was noted that her medication had made a "big difference 
in her panic symptoms."  Her GAF scale score had improved to 
68.   

VA outpatient medical records from 2001 to 2003 reflect 
treatment for various conditions, including mood disorder, 
panic disorder, and probable paranoid personality disorder.  
She generally was seen every month, with reports of anxiety 
and panic attacks at times.  

The records reflect ongoing problems with family stress.  She 
also had problems with work relationships because of her 
employer's inability to define or limit her job; in early 
2001, she stopped working at an assisted living facility.  
Due to the work conflict, she felt that some of her 
depression had returned.  

In February 2001, on mental status examination, she was 
oriented times four, but scared.  Her affect was full, more 
open, and euthymic.  Her speech rate and tone were normal.  
Thought content and progression were good.  There was no 
tangentiality, circumstantiality, loose association, suicidal 
or homicidal ideation, hallucination, or delusion.  Her 
memory was intact, albeit not formally tested.  Her knowledge 
funds was average; her language was intact; and hr insight 
and judgment were fair.  Her current GAF scale score was 66; 
in the past year, the highest GAF scale score had been 58.  

In April 2001, she reported having been hired at a local 
crafts store, but she at first did not presented to work, and 
she described having difficulties re-establishing herself in 
the work force.  By May 2001, she had reported for work, and 
she reported enjoying her work.  She was also starting part-
time work and was attending school.  On mental status 
examinations in May, August, and November 2001, the results 
were similar, except that her GAF scale scores were 70.  

By September 2001, she reported increasing stressors because 
of school, and in October 2001, she admitted that she 
continued having anger management issues.  She described 
having motivational difficulties, with self-defeating 
messages.  

In January 2002, mental status examination revealed moderate 
depressive symptoms and a GAF scale score of 70.  She also 
reported feeling critical of herself, losing libido, and 
being worried about her health; she described having 
difficulty getting started, sleep difficulty, fatigue, 
increased crying spells, difficulty concentrating and making 
decisions, and loss of enjoyment in pleasurable activities.  
No particular psychiatric problems were found on mental 
status examinations in March and May 2002, and her GAF scale 
scores were 70.  In June 2002, her GAF scale scores were 72 
and then 78 by the end of the month and into December 2002.  
During this time, she continued reporting stress from taking 
classes in school.  However, overall, she appeared to be 
managing, and periodic treatment records indicate that she 
was generally in "pretty good spirits" and had a good mood, 
despite manifestations of temper.  

By early 2003, the veteran reported functioning within an 
internship and performing classwork, albeit with performance 
anxiety.  In March 2003, she reported generally doing well, 
although she did not like going out of the house.  Her GAF 
scale scores continued to be in the upper 70s.  

On VA mental disorders examination in June 2003, the veteran 
denied any hallucinations, psychotic symptoms, rituals, and 
post-traumatic stress disorder-type stressors.  She reported 
having some difficulty in maintaining appointment, but she 
had spent most of her time in higher education since 
separation from service and thus had not been actively 
seeking employment.  She denied having any difficulty in 
social functioning from her symptoms.  She described her 
symptoms as consistent with zero remissions since their 
onset.  There had been periods of increased severity, during 
which she had sought outpatient psychiatry and therapy as 
well as medications, which she estimated as having reduced 
her symptoms 20 to 30 percent.  She was currently being seen 
in a VA mental health clinic about once per month.  She now 
lived with her husband and was working on an associate 
degree.  She had not worked in the last two years; at that 
time, she had worked in accounting services.  Her family 
relationship quality was good; she described no impairment in 
this area.  She reported minimizing the impact of her illness 
by seeking treatment.  Her social network included her mother 
and brothers, with whom she talked daily.  She enjoyed 
reading, although she occasionally had difficulty 
concentrating.  She described her daily functioning as 
"okay"; she was occasionally limited when she would become 
lost as  result of concentration problems, either in 
complicated places or in reading.  

On "mini" mental status examination on the June 2003 VA 
examination, there was no impairment in thought process or 
communication.  There was no evidence of delusions or 
hallucinations.  Eye contact was appropriate.  There was no 
inappropriate behavior; there was no suicidal or homicidal 
intent or plan.  She maintained good hygiene.  She was 
oriented times three.  Long- and short-term memory were 
intact.  There was no evidence of rituals interfering with 
her current activity.  Speech rate and flow were within 
normal limits, and they were spontaneous.  She reported 
having panic attacks one or two times per week.  
Corroborating evidence of the panic attacks appeared in 
medical records, according to the examiner.  There also was 
evidence of such during the interview.  Her mood was 
currently described as nervous, and her affect was slightly 
anxious.  Impulse control appeared good.  Sleep was 
reportedly bad, which impaired her life through occasional 
fatigue and difficulty getting to places on time.  The 
diagnoses were recurrent major depression and panic disorder; 
her GAF scale score for both conditions was 64.  

The examiner stated that the veteran's symptoms were 
consistent with major depression and panic disorder, 
exhibiting impairment in life, predominantly reported in 
terms of employment.  However, the linkage between diagnosis 
and disability appeared mild.  The veteran's prognosis was 
good, based on her ability to function, while having 
difficulties, with strong social support and compliance with 
treatment regimen.  The examiner commented that the evidence 
that supported unemployability due to a mental disorder was 
essentially the veteran's lack of employment for the last two 
years, despite the veteran's report of being well and 
undergoing frequent psychiatric treatment.  

The examiner commented that the veteran's social and 
educational functioning had remained relatively intact, with 
her still being able to go to school and to read and function 
really within her social unit.  The examiner stated that this 
evidence suggested that the veteran's unemployability might 
be due to another reason.  The examiner also summarized that 
the veteran had been able to maintain relationships in her 
life despite these conditions; she was also able to do things 
that she enjoyed, such as reading.  She had also been able to 
continue going to school in pursuit of an associate degree.  
These overall suggested a "rather mild to moderate 
impairment upon functioning."  The examiner said that her 
inability to work might be related to her focusing on 
education.  Also, if she did in fact have a worsening of 
symptoms in this regard, it would move the severity of her 
symptoms to the upper level of moderate impairment.  

None of this evidence demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, which are the criteria for the next-higher 
rating (i.e., 50 percent).  The record demonstrates that 
there has in fact been general improvement in the veteran's 
psychiatric disability as she has complied with her 
medication and monthly outpatient psychotherapy and social 
work assessments and as she has become more active.  

The Board finds, based on the above, that the post-service 
medical records provides evidence against this claim.  The 
evidence shows that she has had occasional problems with 
work, as well as panic attacks and depressive symptoms.  
However, the vast majority of the evidence demonstrates few 
overt psychiatric symptoms and very strong coping skills by 
the veteran, along with support from her family.  In fact, 
she has shown a desire and an ability to work, as well as the 
motivation to pursue higher education.  

In assessing the evidence of record, the Board has reviewed 
the veteran's GAF scores.  As noted by the U.S. Court of 
Appeals for Veterans Claims (Court), a GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

In this case, the Board relies to a great measure on the GAF 
scale scores, which were as low as 58 in 1999 but which have 
since climbed into the 70s; and on the 2003 VA psychiatric 
assessment of generally mild impairment.

The weight of the credible evidence demonstrates that the 
veteran's service-connected mood and panic disorders do not 
meet the criteria for a rating higher than 30 percent at any 
time since the effective date of service connection.  See 
Fenderson, supra.  As the preponderance of the evidence is 
against this claim, the "benefit-of-the-doubt" rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.
  
Mechanical Low Back Pain

Service connection and a 10 percent rating were in effect for 
mechanical low back pain as of June 12, 1998; a 20 percent 
rating has been in effect since June 9, 2003.  

Arthritis, due to trauma, substantiated by X-ray finding, is 
to be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is at least some limitation of motion, but only to 
a degree which would be noncompensable under the limitation 
of motion code, a 10 percent rating may be assigned for each 
involved major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups will warrant a 10 percent rating.  
Also in the absence of limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  

The veteran's mechanical low back pain includes X-ray 
evidence of very minimal degenerative changes.  However, the 
disability does not meet the criteria for a 20 percent rating 
under these criteria relating to arthritis (i.e., X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations).

The Board thus considers additional rating criteria, 
including limitation of motion, as directed by the criteria 
for arthritis. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) (in 
effect prior to September 26, 2003), severe limitation of 
motion of the lumbar spine warrants a 30 percent evaluation; 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation; and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) (in 
effect prior to September 26, 2003), a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The pertinent regulations relating to the spine were revised 
as of September 26, 2003.  Under these regulations, the back 
disability is evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (lumbosacral 
strain) and 5242 (degenerative arthritis of the spine) 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.    

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
The VA is to round each range of motion measurement to the 
nearest five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except for unfavorable ankylosis of both segments, which is 
rated as a single disability.

The amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective 
date of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 
10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

On VA spine examination in September 1999, the veteran 
reported back pain with occasional radiation into both 
posterior thighs along with paresthesias in her feet.  The 
pain was 7 out of 10, and it was present every day.  She was 
taking non-steroidal anti-inflammatory medications, as well 
as Tylenol, for the pain.  The pain was worse on coughing and 
sneezing.  She denied any weakness or falls.  Objectively, 
motor strength was 5/5.  There was no evidence of positive 
straight leg raising.  Sensory examination was intact to 
light touch.  Deep tendon reflexes were hypoactive and 
symmetrical.  Gait was normal.  

Range of motion of the lumbar spine was limited on flexion, 
extension, lateral flexion, and rotation secondary to 
compliance. The range of motion was indicated to be 
inconsistent.  The examiner stated that this motion was 
"very much effort dependent."  Flexion was from 60 to 90 
degrees; extension was from 5 to 30 degrees; lateral flexion 
was from 5 to 40 degrees; rotation was from 5 to 35 degrees.  
X-rays showed no significant degenerative disease, fracture, 
or subluxation; her lordotic curve was normal.  The examiner 
found no evidence of lumbar radiculopathy, and the veteran's 
back pain had no radiographic supportive evidence or 
objective supportive evidence.  Range of motion was 
inconsistent.  The veteran had no weakness, excess 
fatigability, incoordination, or significant painful motion 
or pain with use.  The examiner stated that the veteran did 
not have a diagnosis of low back pain; the diagnosis was only 
subjective complaints. 

VA outpatient medical records from 1999 and 2000 reflect 
various complaints involving the veteran's back.  In 
September 1999, she reported pain on lateral, forward, and 
backward movement of her back in the L5-S1 area; she also 
reported bilateral lower extremity radicular pain.  X-rays at 
that time showed "very minimal degenerative changes" at L5-
S1.  A September 1999 MRI also showed minimal degenerative 
findings of the lumbar spine, without marked canal or foramen 
compromise.  In November 1999, her past medical history 
included chronic back spasm and a history of a back injury.  
In June 2000, it was note that her chronic low back pain was 
improving with exercise.  In September 2000, she denied any 
musculoskeletal stiffness or weakness, and there was no gross 
deformity on examination of her back.  

VA outpatient medical records from 2001 to 2003 reflect 
treatment for various conditions, and very rarely any back 
complaints.  In May 2001, she reported having back 
discomfort; she felt that she had been sedentary for a long 
time and that her return to greater activity might be causing 
stress to her back.  In September 2001, she denied stiffness 
or muscular weakness in connection with her stable chronic 
low back pain, which was controlled with over-the-counter 
non-steroidal anti-inflammatory medications.  In March 2003, 
the next time that her VA medical records show evaluation, 
she denied any musculoskeletal pain or weakness.  As a whole, 
the Board must find that these records provide negative 
evidence against this claim.

On VA spine examination in June 2003, the veteran reported 
back pain that was 3 out of 10 in nature and that radiated 
mainly in her mid-lower back.  In the past, she had noted 
radiation down her posterolateral thigh, but not at present.  
She could walk 18 to 20 minutes before having to stop, which 
was evidence of minor fatigability.  For the pain, she used 
Aleve and Ibuprofen, which worked well.  Flare-ups generally 
occurred with any type of increasing activity; at these 
times, the pain was 7 out of 10.  She reported some flare-up 
while walking into the clinic.  The veteran reported that 
laying flat helped, while ambulating worsened her symptoms.  
She did not use a cane, crutches, or a walker, but she had 
used a back brace in the past.  She did not have unsteadiness 
or falls.  She had not had any prior surgery.  

On examination, flexion was 80 degrees (compared to normal 
flexion of 90 degrees); extension was 10 degrees (compared to 
normal extension of 20 degrees); lateral bending was 10 
degrees (compared with normal lateral bending of 20 degrees); 
and rotation to the right was 10 degrees, with rotation to 
the left at 15 degrees (compared to normal rotation of 20 
degrees).  She had normal lower extremity strength and 
sensation.  There was no visible or palpable back spasm on 
any examination or on baseline evaluation.  X-rays showed 
mild degenerative disease at L5-S1, with some loss of height 
at this level.  The examining doctor commented that the 
veteran had baseline pain of 3 out of 10, mainly located in 
her mid-lower back and without a radicular component.  Flare-
ups occurred on increased activity, causing pain that was 7 
out of 10.  At baseline, she had mildly decreased range of 
motion, particularly in flexion.  The doctor estimated that 
this range of motion decreased by an additional 20 to 30 
percent on flare-ups.  

Overall, according to the doctor, the veteran exhibited mild 
degenerative changes in her lumbar spine and no evidence of 
baseline muscle spasm.  It was more likely than not that she 
suffered from axial back pain due to degenerative disease.  

Under the criteria effective prior to September 26, 2003, 
the veteran's low back disability was manifested by mild 
limitation of motion, with some additional limitation of 
motion on pain (20 to 30 percent less motion on flare-ups, 
as noted on the June 203 VA examination).  However, even on 
consideration of these symptoms, the Board cannot conclude 
that the veteran's low back disability warranted more than a 
10 percent rating as of June 12, 1998, or more than a 20 
percent rating as of June 9, 2003.  The record is generally 
devoid of any treatment for back problems, except on rare 
occasions.  Indeed, initially on VA examination in 1999, the 
examiner found very little supportive objective evidence; 
the veteran's complaints were attributed to subjective 
complaints.  The Board finds the VA examinations provide 
evidence against this claim. 

Additionally, under the criteria effective as of September 
26, 2003, the veteran does not have forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire spine so as to warrant the next-
higher rating (i.e., 40 percent after September 26, 2003).

In arriving at this determination, the Board has considered 
all of the available evidence that pertains to factors such 
as limitation of motion due to pain, excess fatigability, 
incoordination, flare-ups, and other factors described in 
38 C.F.R. §§ 4.40, 4.45, 4.49 (2004) and in DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

The weight of the credible evidence demonstrates that the 
veteran's service-connected low back disability does not meet 
the criteria for a rating higher than 10 percent at any time 
since the effective date of service connection or a rating 
higher than 20 percent at any time after June 9, 2003.  See 
Fenderson, supra.  As the preponderance of the evidence is 
against this claim, the "benefit-of-the-doubt" rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  VA has 
essentially satisfied the requirements that apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate a claim; this notice requires VA to indicate 
which part of that information and evidence is to be provided 
by a claimant and which part VA will attempt to obtain on a 
claimant's behalf.  

The notice must: (1) inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
a claim; (2) inform a claimant about the information and 
evidence that VA will seek to provide; (3) inform a claimant 
about the information and evidence a claimant is expected to 
provide; and (4) request or tell a claimant to provide any 
evidence in a claimant's possession that pertains to the 
claim, or something to the effect that a claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in December 1999.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the veteran correspondence in June 
1998, March 2001, November 2002, and February 2004; a 
statement of the case in May 2000; and supplemental 
statements of the case in June 2001 and November 2004.  There 
was no harm to the veteran, as VA made all efforts to notify 
and to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  

Any defect with regard to the timing and content of the 
notices to the veteran was harmless because of the thorough 
and informative notices provided throughout the adjudication 
of the claims.  See Mayfield v. Nicholson, __ Vet. App. __, 
No. 02-1077, 2005 WL 957317 (U.S. Vet. App. Apr. 14, 2005).  
Thus, VA has satisfied its "duty to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has provided the veteran with necessary 
examinations.  Thus, VA has complied with all duties to 
assist the veteran in securing relevant evidence.

ORDER

Service connection for hypertension is denied.

An initial rating higher than 30 percent for mood disorder 
and panic disorder is denied.

An initial rating higher than 10 percent as of June 12, 1998, 
or higher than 20 percent as of June 9, 2003, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


